DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,967,249 (hereinafter ‘249) in view of Shadowlandsadventures.com webpage “Adventure Formats, Special Powers and Game Currencies”(hereinafter Shadowlands) and hilltopfuncenter.com webpage “Laser Tag.” (hereinafter Hilltop).
Claim 1 of ‘249 teaches all of the limitations of claim 1 of the present application which the exception of explicitly claiming switching off one or more lights in the aiming unit and where the lights are switched off for a predetermined period of time. 
Shadowlands teaches a bonus game mode for a light gun game which teaches switching off one or more lights in the aiming unit of the game (Page 4 “Invisibility” which teaches that lights on the players “phaser” and “bodysuit” are shut off).
Hilltop teaches a light gun game with a stealth power up which shut of lights for s predetermined period of time (Page 4 which teaches a “Stealth” mode with a duration of 20 seconds).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of ‘249 to switch off the lights also in the aiming unit as taught by Shadowlands, and to switch off the lights for a predetermined period of time as taught by Hilltop for similar reasons as described below in reference to Claim 1.
Claim 2 of the present application  is taught by Claim 2 of ‘249.
Claim 3 of the present application  is taught by Claim 1 of ‘249
Claims 4-6 of the present application are taught by Claims 3-5 of ‘249 respectively.
Claim 7 of the present application is taught by Claim 1 of ‘249.
Claim 8 of the present application is taught by Claim 1 of ‘249 as modified by Hilltop’s teaching of a predetermined duration for the stealth mode as described above.
Claim 9 of the present application is taught by Claim 7 of ‘249.
Claim 10 of the present application is taught by Claim 7 of ‘249 as modified by Shadowlands and Hilltop as described above.
Claim 11 of the present application is taught by Claim 8 of ‘249.
Claim 12 of the present application is taught by Claim 14 of ‘249.
Claim 13 of the present application is taught by Claim 9 of ‘249.
Claim 14 of the present application is taught by Claim 10 of ‘249.
Claim 15 of the present application is taught by Claim 11 of ‘249.
Claim 16 of the present application is taught by Claim 15 of ‘249.
Claim 17 of the present application is taught by Claim 12 of ‘249.
Claim 20 of the present application is taught by Claim 1 of ‘249.
Claim 21 of the present application is taught by Claim 1 of ‘249 as further modified by Hilltop in a similar manner as described below in reference to Claim 21.
Claim 23 of the present application is taught by Claim 14 of ‘249 as further modified by Shadowlands in a similar manner as described in reference to Claim 23 below.
Claim 24 of the present application is taught by Claim 15 of ‘249 as further modified by Shadowlands in a similar manner as described in reference to Claim 24 below.
Claim 22 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,967,249 (hereinafter ‘249) in view of Shadowlands and Hilltop, further in view of Lebensfeld et al., US 6,302,796. Claim 1 of ‘249 as modified by Shadowlands and hilltop teaches a majority of the limitations of Claim 22 of the present application as described above in relation to the double patenting rejection of Claim 1, as well as turning off the lights on an aiming unit and targeting unit in a stealth mode. However, ‘249 does not explicitly teach where the lights include a team indicator light. Lebensfeld et al. teaches a light gun game which includes a team indicator light (C:5 L:28-40). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of ‘249, Shadowlands, and Hilltop to include a team indicator light as taught by Lebensfeld et al. that turns off during stealth play, as taught by Shadowlands, in order to allow players to easy identify team allegiance during normal play while still allowing players to take full advantage of the reduced visibility from the stealth powerup during its duration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Reference to Claims 7 and 8
Claims 7 and 8 recites the limitation "the reload lever.”  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 19
Claim 19 recites where wherein the targeting unit is solely configured to generate a vibration when the receiver in the targeting unit detects infrared light signals. However, as claimed it in unclear exactly what functionality is being excluded by claim “solely configured.” Neither claim 18 nor claim 19 include an explicit list of other generated elements to be excluded, nor is it clear if internal processing such as the game circuitry registering a hit is excluded by “solely” generating. As such, one of ordinary skill in the art would not be reasonable appraised of the metes and bounds of the claimed invention. As best understood, examiner is interpreting claim 19 to mean that the device capable of external feedback via light, sound and vibration does not generate a visible light signal or audible sound signal, but instead “solely” generates a vibration signal in response to detecting an infrared signal at the receiver.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 9-10, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., US 6,302,796, in view of Shadowlandsadventures.com webpage “Adventure Formats, Special Powers and Game Currencies”(hereinafter Shadowlands) and hilltopfuncenter.com webpage “Laser Tag.” (hereinafter Hilltop).

In Reference to Claim 1
	Lebensfeld et al. teaches a gaming device comprising a controller (Fig. 8); an aiming unit configured to generate infrared light signals (Fig. 1, abstract, C6:17-28); a receiver configured to detect the generated infrared light signals (C5:5-28, C617-28); and one or more lights configured to indicate one or more states of the aiming unit (Fig. 1 and 2, C5:28-40, C6:1-15 and Table 5B), wherein the controller is configured to engage the aiming unit in a stealth mode in which the one or more lights are switched off (C7:15-55 which teaches player enterable codes for activating game modes and features. Table 4 “Lights Out” mode).
	Further, Lebensfeld et al. teaches that the game can have various player selectable power up modes and features (C:8 “Table 3” which described a plurality of player selectable power up modes for the game). However, Lebensfeld et al. does not explicitly teach where one or more lights of the aiming unit are switched off for a predetermined period of time.
	Shadowlands teaches a light gun tag game which includes a game powerup mode where one or more lights of the aiming unit are switched off (Page 4 “Invisibility” which teaches that lights on the players “phaser” and “bodysuit” are shut off).
	It would be desirable to modify the device of Lebensfeld et al. to turn off lights on the aiming unit in a user selectable powerup stealth mode as taught by  Shadowlands in order to make the game more enjoyable for the player by allowing them to use the stealth powerup to game a temporary advantage over the other players in the game and make the powerup effective for the player by more completely shutting off lights on all the player’s equipment including their phaser gun and the target vest.
	Hilltop teaches a light gun tag game which includes a game powerup mode where lights on the players equipment is switched off and where the lights are switched off for a predetermined period of time (Page 4 which teaches a “Stealth” powerup mode with a duration of 20 seconds).
	It would be desirable to modify the device of Lebensfeld et al. and Shadowlands to include a predetermined duration on the stealth powerup mode as taught by Hilltop in order to make the game more enjoyable for all players by placing some limitations on the power of the stealth powerup and encourage the players to use their activated stealth status expediently or lose it. Thus keeping the game dynamic and fun for all involved.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al. to turn off lights on the aiming unit in a user selectable powerup stealth mode as taught by Shadowlands and to modify the device of Lebensfeld et al. and Shadowlands to include a predetermined duration on the stealth powerup mode as taught by Hilltop.

	In Reference to Claim 2
	Lebensfeld et al. teaches where the receiver is provided in the aiming unit (Fig. 1 and C5:15:20 “sensor 16”).

	In Reference to Claim 4
	Lebensfeld et al. teaches a targeting unit having a secondary receiver provided therein (Fig. 1 and C5:15:20 “sensor 14 and sensor 15”).

	In Reference to Claims 9 and 10
	Lebensfeld et al. as modified by Shadowlands and Hilltop teaches where the controller is configured to engage the stealth mode in the aiming unit and targeting unit when a switch is pressed on the aiming unit (C7:15-55 which teach input buttons for activating game modes and powerups. Where a stealth mode powerup for a predetermined period of time is taught by Hilltop as described above in reference to Claim 1).

	In Reference to Claim 14
	Lebensfeld et al. teaches an indication arrangement disposed in one or more of the aiming unit and the targeting unit, and configured to generate a vibration in one or more of the aiming unit or the targeting unit when the corresponding receiver in the aiming unit or the targeting unit detects the infrared light signals (Table 5C which teaches vibration upon detected hit).

	In Reference to Claim 20 
	Lebensfeld et al. as modified by Shadowlands and Hilltop teaches where the controller is configured to engage the targeting unit in the stealth mode in which the one or more lights of the targeting unit are switched off for the predetermined period of time (Lebensfeld et al. Fig. 8 and C:10 L:46-65 which teaches the controller controls the functionality and effects of the game device. Where the stealth mode for a predetermined period of time is taught as described above in reference to Claim 1).

	In Reference to Claim 21
	Lebensfeld et al. as modified by Shadowlands and Hilltop teaches a device as described above in reference to Claim 20 including a stealth mode which switches off lights for a predetermined period of time. Further, Hilltop teaches where in the stealth mode the controller is configured to disengage the aiming unit or the targeting unit in the stealth mode, in which the one or more lights of the aiming unit or the targeting unit are switched on within a time period that is less than the predetermined period of time when a switch is pressed on the aiming unit or the targeting unit or a reload lever is pressed on the aiming unit to disengage stealth mode during the predetermined period of time when the stealth mode is engaged (Hilltop Page 4 “Impervious to all tags until you fire your phaser or the mode expires. When you exit this mode, your vest will be fully energized wherever you are in the laser tag arena.” And further which teaches that the stealth mode powerup has a duration of 20 seconds unless the player disables it earlier by firing).
	It would be desirable to modify the device of Lebensfeld et al., Shadowlands and Hilltop to include disable the stealth mode when firing as taught by Hilltop in order to increase the enjoyment of all players by balancing the strength of the stealth mode powerup by allowing the user of the stealth powerup to ambush players, but returning them to normal state once they have “gone loud” and sprung the ambush facilitated by the powerup. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al., Shadowlands and Hilltop to include disable the stealth mode when firing as taught by Hilltop.

	In Reference to Claim 22
	Lebensfeld et al. as modified by Shadowlands and Hilltop teaches wherein a team indicator light on the aiming device is turned off or dimmed for the predetermined period of time that the aiming unit is in the stealth mode (Lebensfeld et al. C:5 L:28-40 which teaches a team indicator light on a target vest and Shadowlands Page 4 which teaches that gun and target suit lights are off and Hilltop Page 4 “.All vest lights will be off”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., Shadowlands, and Hilltop, further in view of Farley et al., US 8,469,824.

In Reference to Claim 3
	Lebensfeld et al., Shadowlands, and Hilltop teaches where the aiming unit comprises a reload button configured to load a default number of shots in the aiming unit when pressed (C7:33-65). However, they do not explicitly teach a reload lever.
	Farley et al. teaches a reload function which uses a reload lever (C15:67-C16:3).
It would be desirable to modify the device of Lebensfeld et al, Shadowlands, and Hilltop. to include a reload lever as taught by Farley et al. in order to increase the enjoyment of the users by allowing them to activate a reload function via a lever to more closely emulate activity taken to reload real firearms and increase a sense of verisimilitude.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al., Shadowlands, and Hilltop to include a reload lever as taught by Farley.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., Shadowlands, and Hilltop, further in view of Fischer et al., US 2018/0353845.

In Reference to Claim 11
	Lebensfeld et al., Shadowlands and Hilltop teaches where the controller is configured to engage the stealth mode in the aiming unit and targeting unit for a predetermined period of time when a switch is pressed (C7:15-55 where the stealth mode in the aiming and targeting unit is a predetermined duration is taught as described above in reference to Claim 1). However, it does not teach where the switch is pressed on a targeting unit.
	Fischer et al. teaches an IR game system where a keypad for data entry is provided on a targeting unit (Par. 32 which teaches a keypad for entering game data on the vest).
	It would be desirable to modify the device of Lebensfeld et al., Shadowlands and Hilltop to include a keypad for entry on the vest targeting unit as taught by Fischer et al. in order to increase the enjoyment of the player by allowing for a larger, more easy to use keypad on the large vest device.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al., Shadowlands and Hilltop to include a keypad for entry on the vest targeting unit as taught by Fischer et al.

Claim 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., Shadowlands, and Hilltop, further in view of Small et al., US 5,904,621.

In Reference to Claims 12 and 13
	Lebensfeld et al., Shadowlands, and Hilltop teaches the device of claim 1 further where the aiming unit and targeting unit include various lights to indicate game status (Fig. 1 and 2, C5:28-40, C6:1-15 and Table 5B). However, they do not explicitly teach a life indicator arrangement configured to indicate a number of lives remaining therein.
	Small et al. teaches a light gun game which includes lights in a life indicator arrangement configured to indicate a number of lives remaining therein (C4:54-C5:5). 
It would be desirable to modify the system of Lebensfeld et al. to include life indicator lights as taught by Small et al. on the aiming unit or targeting unit in order to provide easy to determine player status information to the players with regard to their remaining life before being eliminated from a game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Lebensfeld et al., Shadowlands, and Hilltop to include life indicator lights as taught by Small et al.

	In Reference to Claim 23
	Lebensfeld et al. as modified by Shadowlands, Hilltop, and Small et al. teaches wherein one or more of the life indicator arrangement of the aiming unit or a life indicator arrangement of a targeting unit is turned off or dimmed for the predetermined period of time that one or more of the aiming unit or the targeting unit 1s in the stealth mode. (Small et al. C4:54-C5:50 which teaches a team indicator light on a target vest and Shadowlands Page 4 which teaches that gun and target suit lights are off and Lebensfeld C:9 Table 4 which teaches a “Lights Out” mode where all lights except a team lamp are turned off).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., Shadowlands, and Hilltop, further in view of Zitzke, US 2017/0079329.

In Reference to Claim 15
	Lebensfeld et al., Shadowlands, and Hilltop teaches a gaming device as described above in reference to claim 1 including a stealth mode and wherein one or more of the aiming unit or the targeting unit generates a vibration in response to game mode settings in in one or more of the aiming unit or the targeting unit (See Table 5C particularly blast shield vibration). However, it does not teach vibration when the controller is configured to engage the mode.
	Zitzke teaches an electronic device which includes vibration when the controller is configured to engage the mode (Par. 40 which teaches vibration feedback to acknowledge user entry of a change in device mode).
	It would be desirable to modify the system of Lebensfeld et al., Shadowlands, and Hilltop to include vibration acknowledgment for activation of modes as taught by Zitzke in order to assist the user in recognizing that a game mode or feature, such as the stealth game mode or powerup has been entered correctly.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Lebensfeld et al., Shadowlands, and Hilltop to include vibration acknowledgment for activation of modes as taught by Zitzke.

Claims 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al., Shadowlands, and Hilltop, further in view of Cnet.com website “Not your kid brother’s toy gun” (hereinafter CNET).

	In Reference to Claims 16-17
	Lebensfeld et al., Shadowlands, and Hilltop teaches a device with a toy gun aiming unit as described above in reference to Claims 1 and 4. However, it does not teach wherein the aiming unit further comprises a flashlight.
	CNET teaches a toy gun where a flashlight is integrated into the gun (“And an illuminator flashlight built in.”).
	It would be desirable to modify the device of Lebensfeld et al., Shadowlands, and Hilltop to include a built in flashlight as taught by CNET in order to assist players in seeing while playing shooting games in the dark.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al., Shadowlands, and Hilltop to include an attached flashlight as taught by CNET.

	In Reference to Claim 24
	Lebensfeld et al. as modified by Shadowlands, Hilltop, and CNET teaches wherein the flashlight of the aiming unit is turned off or dimmed for the predetermined period of time that the aiming unit is in the stealth mode (CNET page 1 which teaches a flashlight integrated into a toy gun and Shadowlands Page 4 which teaches that gun and target suit lights are off and Lebensfeld C:9 Table 4 which teaches a “Lights Out” mode where all lights except a team lamp are turned off).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld et al. US 6,302,796, in view of Inoue, US 2010/0016085.

In Reference to Claim 18
	Lebensfeld et al. teaches a gaming device comprising: a targeting unit (Fig. 1); a receiver configured to detect the generated infrared light signals (Fig. 1 and C6:16-28); and one or more lights configured to indicate one or more states of the targeting unit (Fig. 1 and 2, C5:28-40, C6:1-15 and Table 5B), wherein the device is configured to generate a vibration when the receiver in the targeting unit detects infrared light signals (Table 5C which teaches vibration upon detected hit). However, Lebensfeld et al. does not teach where the vibration is in the aiming unit.
	Inoue teaches where an aiming unit of an IR shooting game vibrates on a detected hit (Par. 49).
	It would be desirable to modify the device of Lebensfeld et al. to include vibration of the aiming unit on hit as taught by Inoue in order to provide additional tactile feedback to the player regarding hits received, especially when those hits are detected by the sensor on the aiming unit.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lebensfeld et al. to include vibration of the aiming unit on hit as taught by Inoue.


In Reference to Claim 19
	Lebensfeld et al. as modified by Inoue teaches a device which includes generating a vibration when the receiver in the targeting unit detects infrared light signals as described above. Further, Lebensfeld et al. teaches game mode which include not generating light on hit and a mode which includes not generating sounds on hit (Table 4 “Silent and Lights Out”) and further teaches that additional variant modes are possible (C7:33-53 and C9:29-32). However, Lebensfeld et al. does not explicitly teach a mode solely configured to generate a vibration.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include in Lebensfeld et al. a game mode which incorporate the elements of both “Silent” and “Lights Out” modes such that the device generates neither light or sound on hit but only vibration in order to increase the enjoyment of the users by providing a variant mode with an even greater level of stealth gameplay.

Allowable Subject Matter
Claims 5-6 would be allowable if the double patenting rejections set forth in this office action were overcome, and if they were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if the double patenting rejections set forth in this office action were overcome, if the claims were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715